Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 1 of 23 PageID #: 1061




                             Exhibit D
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 2 of 23 PageID #: 1062




      PCA Case No. 2012-17                                           28 March 2013

               AN ARBITRATION UNDER CHAPTER 11 OF THE NAFTA
                 AND THE UNCITRAL ARBITRATION RULES, 1976


                                        between


                               MESA POWER GROUP, LLC


                                        Claimant



                                           and



                                GOVERNMENT OF CANADA


                                      Respondent




                             PROCEDURAL ORDER NO. 3




                              ARBITRAL TRIBUNAL

             Professor Gabrielle Kaufmann-Kohler (Presiding Arbitrator)

                        The Honourable Charles N. Brower

                                 Toby Landau, QC




                             Secretary of the Tribunal

                                   Rahul Donde
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 3 of 23 PageID #: 1063




I.        PROCEDURAL BACKGROUND


     1.   In earlier correspondence with the Tribunal, the Parties advised the Tribunal as to
          their preferences for the seat of the arbitration. At the procedural hearing
          conducted on 12 October 2012 (“the Procedural Hearing”), the Claimant informed
          the Tribunal that it may be necessary to subpoena witnesses and/or to seek the
          assistance of local courts to secure documents in the hands of third parties in the
          US, and therefore the Tribunal should select a US seat. By contrast, the
          Respondent argued in favor of a seat in Canada. As a result, the Tribunal invited
          the Parties to make further submissions on the seat of the arbitration. In
          particular, the Parties were requested to address the power to subpoena
          witnesses under the Federal Arbitration Act (“FAA”).

     2.   In its letter of 16 October 2012, the Tribunal directed the Parties to make their
          submissions by 26 October 2012, with the option of filing responses by
          2 November 2012. Accordingly, the Parties filed submissions on the legal seat of
          the arbitration on 26 October 2012 and 2 November 2012. On 27 November
          2012, the Claimant provided the Tribunal with a decision of the US Supreme
          Court in Nitro-Lift Technologies, LLC v. Eddie Lee Howard et. al., which,
          according to the Claimant, addressed “the interplay between the FAA and state
          legislation, as well as the general supportive attitude of the US Supreme Court
          towards arbitration.”

     3.   In its letters of 5 October 2012, 9 November 2012 and at the Procedural Hearing,
          the Respondent challenged the admissibility of documents that the Claimant had
          obtained using 28 USC § 1782 ("Section 1782"). Subsequently, on 9 November
          2012 and 27 November 2012, the Respondent presented three requests seeking
          (i) confirmation that the Tribunal had not ruled on the Respondent’s objection; (ii)
          if the Section 1782 documents were admissible, confirmation that the
          determination would not apply to any transcripts of witness testimony; and (iii)
          confirmation that further efforts by the Claimant to obtain evidence using section
          1782 should be pursued only under the supervision of the Tribunal. On
          26 February 2013, the Respondent reiterated some of these requests, and
          additionally requested the Tribunal to (i) direct the Claimant to identify any
          Section 1782 documents which were already in the record; and (ii) strike those
          documents from the record. The Claimant commented on these requests on
          19 November 2012 and 27 February 2013. In its letter of 27 February 2013, the
          Tribunal informed the Parties that it would deal with the Respondent’s requests
          (collectively "the Section 1782 Requests") together.

     4.   On 3 December 2012, in accordance with the calendar for the arbitration set forth
          in Annex B to Procedural Order No. 1 dated 21 November 2012 (“PO 1”), the
          Respondent submitted its Objection to Jurisdiction as well as its Application for


                                                   2
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 4 of 23 PageID #: 1064




       Bifurcation. On 24 December 2012, the Claimant submitted its Answer to the
       Request for Bifurcation.

 5.    On 18 January 2013, the Tribunal issued Procedural Order No. 2 (“PO 2”)
       containing its decision on bifurcation. For the reasons specified in PO 2, the
       Tribunal bifurcated the proceedings between “(i) the jurisdictional objection based
       on the alleged failure of the Claimant to comply with Article 1120(1) of the
       NAFTA, and (ii) the merits of the case and any and all other jurisdictional
       objections that may arise.” The Tribunal expressly reserved its power to re-join
       the Article 1120(1) objection to the merits of the case following receipt of the
       subsequent pleadings by the Parties. Finally, the Parties were directed to follow
       the procedural calendar set forth in Annex B to PO 1 that assumed bifurcation.

 6.    On 19 February 2013, the Claimant submitted its “Answer on Canada’s
       Preliminary Objections on Jurisdiction” (“the Claimant’s Answer on Jurisdiction”).
       The Claimant requested the Tribunal to “summarily dismiss Canada’s objections,
       without further submissions or hearing, and re-join any residual or related issues
       to be determined after a full hearing on the merits of the Investor’s claim.” Certain
       pages of Annex A to the Answer were marked “Confidential Information
       Unauthorized Disclosure Prohibited”.

 7.    On 23 February 2013, the Claimant informed the Tribunal that it had received an
       Amended Protective Order from the United States District Court for the Southern
       District of Florida in respect of documents produced by NextEra in the Claimant’s
       Section 1782 application before that court (“the Amended Protective Order”). The
       Claimant submitted that, in light of the Amended Protective Order, it was in a
       position to provide several documents that were previously restricted from
       disclosure. As a result, the Claimant sought leave to file additional documents
       supporting its arguments set out in its Answer on Jurisdiction.

 8.    In its response of 26 February 2013, the Respondent submitted that as long as
       the Amended Protective Order would not apply to either the Respondent or the
       Tribunal, the Respondent had no comments. Should this not be the case, the
       Respondent requested an opportunity to address the Tribunal on the application
       of the Amended Protective Order in this arbitration.

 9.    On 26 February 2013, the Claimant requested an opportunity to address
       document production issues in respect of the “non-jurisdictionally contentious
       issues” at the forthcoming telephone conference. It also submitted a public
       version of its Answer on Jurisdiction, which redacted “the Claimant’s confidential
       information and information related to third parties”.

 10.   On 27 February 2013, the Respondent submitted to the Tribunal that in its
       Answer on Jurisdiction, the Claimant had failed to comply with the provisions of


                                                3
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 5 of 23 PageID #: 1065




       the Tribunal’s Confidentiality Order of 21 November 2013 (“the Tribunal’s
       Confidentiality Order”). It requested a confirmation of the Confidentiality Order
       and stated that it would object to the Claimant’s designation of some information
       as confidential.

 11.   On the same day of 27 February, the Claimant submitted a new version of the
       Answer on Jurisdiction, which sought to respond to the criticism raised by
       Canada earlier on that day.

 12.   On 26 and 27 February 2013, the Tribunal conveyed the agenda for the
       telephone conference of 28 February 2013. The Parties were informed that the
       Tribunal would hear the Parties' comments on the continuation of bifurcation, as
       well as their comments on further proceedings whether or not bifurcation was
       continued. Additionally, if necessary, the Parties would be heard on the
       Claimant’s submissions concerning the NextEra Amended Protective Order.
       Finally, the Claimant was given an opportunity to address issues concerning
       document production as contemplated in its letter of 26 February 2013, it being
       specified that the Respondent's response could follow during the telephone
       conference or thereafter.

 13.   On 28 February 2013, a telephone conference was held between the Tribunal
       and the Parties. The following persons participated in the conference call on
       behalf of the Parties:

       For the Claimant:

           -   Mr. Barry Appleton, Partner, Appleton & Associates
           -   Mr. Kyle Dickson-Smith, Counsel, Appleton & Associates


       For the Respondent:

           -   Shane Spelliscy, Counsel, Trade Law Bureau; and
           -   Michael Owen, Deputy Director and Counsel, Trade Law Bureau.
           -   Heather Squires, Counsel, Trade Law Bureau;
           -   Jennifer Hopkins, Counsel, Trade Law Bureau;
           -   Melissa Perrault, Paralegal, Trade Law Bureau;
           -   Lucas McCall, Trade Policy Officer, Trade Policy Division, DFAIT;
           -   Karen Slawner, Team Lead, Ontario Ministry of Energy, Renewables
               and Energy Efficiency Division;
           -   Dan Shear, Counsel, Ontario Ministry of Energy, Legal Services Branch;


                                              4
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 6 of 23 PageID #: 1066




            -    Michael Solursh, Counsel, Ontario Ministry of Economic Development,
                 Trade and Employment.


  14.   The items mentioned in the agenda were addressed at the telephone conference.
        In addition, the Respondent stated that, in light of the Claimant’s submission of
        27 February 2013, its objection in connection with the Claimant’s compliance with
        the Tribunal’s Confidentiality Order was moot. In this respect, the Tribunal
        confirmed that, in accordance with paragraph 7 of the Tribunal’s Confidentiality
        Order, the Respondent was free to challenge the Claimant’s designation of
        information as confidential.

  15.   The Tribunal informed the Parties that the decisions of the Tribunal on the
        various outstanding issues would be reflected in a procedural order.

  16.   On 28 February 2013, pursuant to a discussion during the telephone conference,
        the Claimant submitted a copy of the “Stipulation and Order” issued by the United
        States District Court for the District of New Jersey in respect of documents
        produced by Samsung C&T America in the Claimant’s Section 1782 application
        before that court. According to the Claimant, such order adopted the Tribunal's
        Confidentiality Order. In addition, on 4 March 2013, the Claimant conveyed a
        submission filed by NextEra in the United States District Court for the Southern
        District of Florida.

  17.   On the procedural background recited above, the following issues must be
        decided in this order: the seat of the arbitration (II); the Section 1782 Requests
        (III); and the continuation of the bifurcation (IV).


II.     SEAT OF THE ARBITRATION


           1. The Claimant’s Position

  18.   In its letter of 21 September 2012, the Claimant submitted that the appropriate
        seat of the arbitration should be in the United States, specifically New York or
        Washington D.C. At the Procedural Hearing, the Claimant indicated a preference
        for New York. However, in the letters of 26 October 2012 and 2 November 2012,
        the Claimant proposed either Miami or New York, or “some other convenient
        location in the United States such as Washington, D.C., San Francisco or Los
        Angeles.”

  19.   Relying on the UNCITRAL Notes on Organizing Arbitral Proceedings, 1996 (“the
        UNCITRAL Notes”), the Claimant argues in favor of a legal seat in the US
        essentially on the basis of the following five factors: (i) proximity to the evidence;
        (ii) suitability of the procedural law governing the arbitration and court assistance


                                                  5
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 7 of 23 PageID #: 1067




       to the arbitral process, (iii) convenience to the Parties and the Tribunal, (iv)
       availability and costs of support services, and (v) equal treatment of the Parties
       aimed at securing "a neutral procedural environment". It emphasizes, in
       particular, the first two of these factors.

 20.   First, the Claimant submits that relevant and material evidence is in the
       possession or control of the Claimant’s competitors in various locations
       throughout the US. Judicial assistance may be required to obtain this evidence.
       By contrast, there is no indication that it will be necessary to compel evidence in
       Canada. Consequently, choosing a US seat would be the "most practical and
       convenient way" to compel necessary witness testimony and documents. The
       choice of a seat in the US would not affect the Tribunal’s authority to order the
       parties to produce evidence from persons under their control in Canada.

 21.   Second, the Claimant submits that the FAA is supportive of NAFTA arbitrations
       and provides an effective means of securing third-party evidence situated in the
       US. Section 7 of the FAA gives arbitrators the authority to summon witnesses,
       including third-party witnesses. If arbitral hearings are held in the jurisdiction
       where third party evidence is located, US courts may grant their support in
       obtaining evidence under Section 7. Moreover, US courts have held that the
       powers under Section 7 of the FAA extend to evidence located outside the district
       in which a court is located, allowing a tribunal to subpoena evidence situated in
       other US districts. Further, evidence can be obtained under Section 7 of the FAA
       in conjunction with evidence obtained under Section 1782 of Title 28 of the
       United States Code.

 22.   The Claimant also submits that, if a US seat is chosen, state law implementing
       the UNCITRAL Model Law will be available to support the arbitration. Florida is
       an UNCITRAL Model Law jurisdiction. In addition, both California and Texas
       (where evidence directly relevant to this claim is said to be located) have adopted
       the UNCITRAL Model Law and are supportive of enforcing subpoenas issued by
       a court in another UNCITRAL Model Law jurisdiction.

 23.   The Claimant emphasizes that, as is evident from several recent decisions, the
       attitude of US courts is much more deferential to arbitration than that of Canadian
       courts. In particular, the Claimant contrasts the decision of the Supreme Court of
       Canada in Seidel v. TELUS Communications1 to the approach of the US courts in
       AT&T Mobility v. Concepcion2 and KPMG LLP v. Robert Cocchi.3 The Claimant
       points to the courts of the States of New York and Florida as being particularly
       supportive of international arbitration.


 1
   Seidel v. TEL US Communications Inc., [2011] 1 S.C.R. 531 (“Seidel”).
 2
   AT&T Mobility v. Concepcion, 131 S. Ct. 1740 (2011).
 3
   KPMG LLP v. Robert Cocchi et al., 132 S. Ct. 23 (2011).

                                                  6
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 8 of 23 PageID #: 1068




 24.   Third, the Claimant submits that a US seat (particularly Miami or New York)
       would not only be convenient to both the Tribunal and the Parties, but also satisfy
       the "availability and costs of support services" factor used in the UNCITRAL
       Notes. Conversely, if the arbitration is seated in Canada, the arbitrators would be
       required to remit the Goods and Services Tax, which would unnecessarily
       increase the cost of the arbitration.

 25.   Finally, the Claimant submits that in accordance with Article 1115 of the NAFTA
       and Article 15 of the UNCITRAL Rules, the choice of the place of arbitration
       should not compromise the equality between the parties. Tribunals in UPS and
       Merrill applied this principle of equality in selecting a seat in the US. Ensuring that
       the supervising court is not one of the Respondent state will secure a neutral
       procedural environment. Further, no Party should be prejudiced by the
       application of the lex fori, which may occur if a Canadian seat is chosen.

 26.   Relying on case law,4 the Claimant refutes the Respondent’s argument that
       Section 7 of the FAA is territorially or temporally restricted. Contrary to the
       Respondent’s submission that Dynegy Midstream Services v. Trammochem5
       prohibited the Tribunal from holding a hearing in a jurisdiction other than the seat
       to obtain evidence, the Claimant submits that the court in Dynegy observed that
       the parties could have held hearings in Texas to obtain the assistance of the
       Texan courts in securing third-party evidence although the seat of the arbitration
       was New York. Further, the Claimant stresses that several courts have confirmed
       that under Section 7, a tribunal is not temporally limited; it may hold an
       evidentiary hearing before the merits phase. In fact, in some cases, a tribunal
       may even subpoena documents without holding a hearing. Relying on Alliance
       Healthcare,6 the Claimant argues that "the real question, therefore, is not the law
       of the place of the arbitration, but the law of the place where the subpoena will be
       enforced". None of the relevant United States Circuit Courts of Appeals has held
       that a tribunal cannot hold hearings in a place other than the seat of the
       arbitration for the purpose of receiving evidence under the FAA.

 27.   Finally, the Claimant rejects the Respondent’s position that Section 1782 will be
       unavailable if the Tribunal is seated in the US. The Claimant submits that “[a]s
       this Tribunal is a foreign and international tribunal, constituted under an
       international treaty with plurilateral membership, there is no impediment to the
       Tribunal being able to use Section 1782 if the seat of the arbitration is within the


 4
   See, for instance, Festus & Helen Stacy Foundation, Inc. v. Merrill Lynch, Pierce Fenner, &
 Smith Inc., 432 F. Supp. 2d 1375, 1379-1380 (N.D. Ga. 2006) (“Festus”); Life Receivables v.
 Syndicate 102 at Lloyd’s of London, 549 F.3d 210, 218 (2d Cir. 2008) (“Life Receivables”).
 5
   Dynegy Midstream Services, LLC v. Trammochem et al., 451 F.3d 89, 96 (2d Cir. 2006)
 (“Dynegy”).
 6
   Alliance Healthcare Services, Inc. v. Argonaut Private Equity, LLC et al., 804 F. Supp.2d 808,
 813 (N.D. Ill. 2011) (“Alliance Healthcare”).

                                                   7
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 9 of 23 PageID #: 1069




       US. This Tribunal is an international tribunal and continues in this capacity no
       matter where its seat is set.”

          2. The Respondent’s Position

 28.   In its letters of 10 September 2012, 26 October 2012 and 2 November 2012, and
       at the Procedural Hearing, the Respondent submitted that the legal seat should
       be Toronto or, failing Toronto, Calgary. Upon a question from the Tribunal, the
       Respondent also considered Montreal as a possible venue.

 29.   The Respondent rebuts each of the Claimant's arguments in favor of a seat in the
       US. In essence, it advocates a seat in Canada on the basis of the same factors
       relied upon by the Claimant: (i) the proximity to the evidence; (ii) the suitability of
       the procedural law governing the arbitration and court assistance to the arbitral
       process, (iii) the convenience to the Parties and the Tribunal, (iv) the availability
       and costs of support services, and (v) neutrality.

 30.   First, the Respondent submits that as the Claimant alleges treaty violations by
       Canada and specifically Ontario, the most relevant evidence is likely to be
       located in Canada. If a seat outside Canada is chosen, in order to procure
       relevant third-party evidence, this Tribunal may have to go through a
       “burdensome and time-consuming” letters rogatory process. The process could
       be rendered even lengthier if the third party opposes the letters rogatory.

 31.   Second, according to the Respondent, the Claimant has not cited a single
       relevant judicial authority in support of its broad and (so it is said) inaccurate
       claims concerning US law. The US Supreme Court has rendered no decision so
       far on the scope of Section 7 of the FAA. Neither has the Eleventh Circuit
       (covering Miami) or the Ninth Circuit (covering San Francisco and Los Angeles)
       addressed the territorial and temporal limitations of Section 7 of the FAA.

 32.   For the Respondent, evidence-gathering powers under the FAA are subject to
       significant territorial and temporal limitations. For instance, in Dynegy, the
       Second Circuit limited the territorial powers of a tribunal to issue subpoenas
       under Section 7 of the FAA. Further, in Alliance Healthcare, a district court held
       that the FAA’s territorial restrictions cannot be avoided by the arbitral tribunal
       holding a hearing in the district where the evidence is located, as only a district
       court at the seat of the arbitration had the authority to enforce an arbitral
       subpoena. Moreover, in Life Receivables, the Second Circuit held that Section 7
       was also temporally limited: tribunals were not allowed to order pre-hearing
       document production or testimony from third parties. Consequently, according to
       the Respondent, if this Tribunal were seated in New York, it could not assist in
       gathering evidence from third parties situated in other US jurisdictions. By
       contrast, choosing a seat in Canada would facilitate the gathering of evidence


                                                 8
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 10 of 23 PageID #: 1070




          from third parties if the evidence is located in Canada, and it would not inhibit the
          Tribunal’s powers to assist in collecting evidence in the US.

  33.     The Respondent denies the Claimant’s assertion that if the Tribunal has its seat
          in the US, evidence can be obtained pursuant to Section 7 of the FAA as well as
          in accordance with Section 1782. It refers to case law and submits that this issue
          is not settled. By contrast, if the Tribunal is seated outside the US, it is
          undisputed that it could make use of Section 1782, which has the advantage of
          being neither territorially nor temporally restricted.

  34.     Third, the Respondent argues that Toronto (where the Provincial Government
          whose measures are at issue is located) or Alberta (where the Claimant's alleged
          investments are incorporated) would be most convenient to the Parties and the
          Tribunal. Toronto is the place with the most significant connections to the subject
          matter of this dispute. In addition, the Claimant's counsel has its principal offices
          in Toronto and Canada's counsel is located nearby in Ottawa. The evidence
          related to the measures being challenged and the witnesses who could provide
          relevant testimony are all likely to be located in or close to Toronto. Toronto also
          has a well-connected international airport and offers top-notch facilities.

  35.     Finally, the Respondent submits that the competent courts in Toronto are neutral
          in cases involving Canada as the respondent or requiring the consideration of
          measures of the Government of Ontario. In seven of the nine previous NAFTA
          Chapter 11 arbitrations against Canada where a tribunal selected the seat, it
          opted for a Canadian city. In the context of the recent challenge of the NAFTA
          award in Cargill,7 the Ontario Court of Appeal stated that courts should interfere
          in arbitration “only sparingly or in extraordinary cases”.

              3. Analysis

  36.     The Tribunal must determine the seat of this arbitration on the basis of Article
          1130 of the NAFTA and of Article 16 of the 1976 UNCITRAL Rules. In relevant
          part, the former reads as follows:

                   “Article 1130: Place of Arbitration
                   Unless the disputing parties agree otherwise, a Tribunal shall hold
                   an arbitration in the territory of a Party that is a party to the New
                   York Convention, selected in accordance with:
                   ...
                   (b) the UNCITRAL Arbitration Rules if the arbitration is under those
                   Rules.”




  7
      Mexico v. Cargill Incorporated, 2011 ONCA 622.

                                                       9
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 11 of 23 PageID #: 1071




  37.   Article 16 of the 1976 UNCITRAL Rules reads, in its relevant part, as follows:

                 “PLACE OF ARBITRATION

                 Article 16

                 1. Unless the parties have agreed upon the place where the
                 arbitration is to be held, such place shall be determined by the
                 arbitral tribunal, having regard to the circumstances of the
                 arbitration.

                 2. The arbitral tribunal may determine the locale of the arbitration
                 within the country agreed upon by the parties. It may hear
                 witnesses and hold meetings for consultation among its members
                 at any place it deems appropriate, having regard to the
                 circumstances of the arbitration.”

  38.   The Parties have also referred to the UNCITRAL Notes. While the UNCITRAL
        Notes do not bind the Parties and the Tribunal, they are often referred to in
        international arbitration practice (at least in respect of the selection of the seat)
        and may thus provide helpful guidance. In pertinent part, Article 3(a) of the
        UNCITRAL Notes reads as follows:

                 “3. Place of arbitration

                 (a) Determination of the place of arbitration, if not already agreed
                 upon by the parties

                 […]

                 22. Various factual and legal factors influence the choice of the
                 place of arbitration, and their relative importance varies from case
                 to case. Among the more prominent factors are: (a) suitability of
                 the law on arbitral procedure of the place of arbitration; (b) whether
                 there is a multilateral or bilateral treaty on enforcement of arbitral
                 awards between the State where the arbitration takes place and
                 the State or States where the award may have to be enforced; (c)
                 convenience of the parties and the arbitrators, including the travel
                 distances; (d) availability and cost of support services needed; and
                 (e) location of the subject‑ matter in dispute and proximity of
                 evidence.”

  39.   One must draw a distinction between the legal place or seat of the arbitration,
        and the geographical place of the hearings. On the one hand, Articles 1130 of the
        NAFTA and 16(1) of the UNCITRAL Rules refer to the seat of the arbitration, a
        legal concept which produces three legal consequences: (i) it determines the law
        that governs the arbitral proceedings; (ii) it confers jurisdiction upon the local
        courts of the seat in support and control of the arbitration; and (iii) it determines
        the "nationality" of the award for purposes of enforcement of the award. These

                                                 10
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 12 of 23 PageID #: 1072




        consequences apply in investor-state (with the exception of arbitrations
        conducted under the ICSID Convention) as well as in commercial arbitrations. On
        the other hand, Article 16(2) of the UNCITRAL Rules refers to the geographical
        place of hearings, which may be determined keeping in mind various practical
        factors, including the convenience of witnesses, parties and their legal
        representatives.

  40.   With respect to the geographical place of hearings, pursuant to Article 16(2) of
        the UNCITRAL Rules, the Tribunal may hold hearings in different places taking
        account of the circumstances of the arbitration. This rule finds confirmation in
        paragraph 6 of PO 1, according to which “[t]he Tribunal may, in its discretion,
        convene hearings at any location other than the seat of arbitration and will decide
        on such location after hearing the Parties and taking into account all relevant
        circumstances.” Irrespective of the Tribunal’s determination of the legal seat of
        the arbitration, the Tribunal may therefore hold hearing(s) at any place it deems
        appropriate after consultation with the Parties. Given this discretion, the Tribunal
        considers that many of the practical / logistical factors urged by each party do not
        bear directly on the choice of legal seat (since they can be accommodated in any
        event by the Tribunal’s discretion in selecting the geographical place of hearings).

  41.   Turning now to the legal seat, the Claimant proposes a seat in the US and the
        Respondent a seat in Canada. Each Party names certain cities within these
        countries. The Tribunal will first select the country ((i)-(iii) below) and then the city
        ((iv) below).

  42.   Pursuant to Article 1130 of the NAFTA, the Tribunal must choose a seat in
        Canada, the US or Mexico. None of the Parties has advocated Mexico. The
        Tribunal will thus limit its considerations to the US and Canada. In doing so, it will
        review the different factors on which the Parties rely and group them as follows:
        (i) proximity to the evidence, suitability of the procedural law governing the
        arbitration, and court assistance to the arbitral process, (ii) convenience and
        availability and costs of support services, and (iii) neutrality.

            (i)     Proximity to Evidence, suitability of procedural law, and court
                    assistance

  43.   The principal reason advanced by the Claimant for a US seat is that the
        arbitration would be subject to the FAA and that under Section 7 of that Act, the
        Tribunal would have the power to assist the Parties in obtaining evidence from
        third parties located in the US.

  44.   The Tribunal makes no comment here on whether it would actually exercise the
        power conferred on it by Section 7. Rather, the relevant point at this stage is the
        potential for the Claimant to make such an application, if it considers this


                                                   11
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 13 of 23 PageID #: 1073




        appropriate. If the seat is in the US, the Claimant has the possibility to seek to
        compel evidence from third parties situated there. The same does not appear to
        be true, however, if the arbitration is seated in Canada. In other words, a decision
        at this stage to designate a Canadian seat would appear to entirely exclude this
        option. This possibility of facilitating the production of allegedly relevant and
        material evidence - whether or not it is in fact invoked, or permitted - thus speaks
        in favor of a US seat, which would allow all procedural options to be kept open.

  45.   This is especially so as the Respondent has not asserted a need to compel
        evidence from third parties in Canada. Neither has the Respondent shown that it
        would be prejudiced by a US seat in terms of the factors analyzed here. Rather, it
        has submitted that, depending on the location of the seat in the US, there may be
        significant territorial and temporal limitations on the Tribunal’s authority under
        Section 7 of the FAA. However, the Claimant itself has disputed this position.
        While it makes no assessment here on such limitations, the Tribunal notes that,
        should any such territorial or temporal limitations exist, any related detriment
        would fall exclusively on the Claimant, who chose to request a US seat. It is the
        Claimant that takes this risk.

  46.   The Tribunal also notes the Respondent’s argument that with a seat in Canada
        the Tribunal could make use of Section 1782, while it is "at best uncertain”
        whether Section 1782 is available to a tribunal seated in the US. On the basis of
        the record as it stands and on a review of the authorities submitted, the Tribunal
        can reach no conclusion on the availability of Section 1782 proceedings if the
        seat is set in the US. This is in any event a conclusion for the courts to reach. But
        if Section 1782 were held inapplicable, any prejudice would again fall exclusively
        on the Claimant, who argued in favor of a seat in the US.

  47.   Beyond these considerations, both the US and Canada are first-rate arbitral
        seats. Both countries are supportive of arbitration, are Parties to the New York
        Convention on the Recognition and Enforcement of Foreign Arbitral Awards, and
        have courts that are favourable to arbitration. An analysis of the procedural law
        governing arbitration, or lex arbitri, would therefore be inconclusive.

           (ii)    Convenience and availability and cost of support services

  48.   These factors have more to do with the geographical place of hearings than the
        legal seat of the arbitration. For the reasons given above, depending on the
        particular circumstances, the Tribunal may hold hearing(s) at any place it deems
        appropriate after consultation of the Parties. While some hearing places may
        obviously entail higher costs for one or the other Party, such cost issues can be
        dealt with at the stage of the cost allocation in the award.




                                                 12
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 14 of 23 PageID #: 1074




  49.   This said, in determining the legal seat, neither of these factors tips the balance
        in one direction or the other. The particular cities indicated by the Parties are all
        easily accessible and have good hearing facilities.

           (iii)   Neutrality

  50.   Surprisingly, the UNCITRAL Notes do not list neutrality as a "prominent factor" in
        choosing the seat. In spite of this silence, the Tribunal considers that neutrality is
        an important element when deciding where to fix the seat. Often in international
        arbitration the seat is chosen not because of its connections with the dispute, but,
        on the contrary, for the lack of connections or, in other words, for its neutrality,
        offering both parties a level playing field.

  51.   In investment arbitrations under the NAFTA, such neutrality is difficult to achieve
        because of the requirement that the seat be located in a NAFTA State. It is thus
        generally not given much weight, if any. This is not a reason for a tribunal to be
        insensitive to the neutrality concern when a party raises it – as in this case. While
        it has full confidence in the professionalism of the courts in both Canada and the
        US, it is true that it makes less sense to entrust jurisdiction over the arbitration
        and the award to the courts of the State the measures of which are at issue in the
        proceedings rather than to the other state. Separating the reviewing court from
        the State whose actions are under review may better ensure a neutral procedural
        environment, or at least a procedural environment that is perceived as more
        neutral.

  52.   Based on the foregoing, and having carefully considered all factors, the Tribunal
        decides that the legal seat of this arbitration should be in the US. The Tribunal
        wishes to emphasize, once again, that this conclusion entails no pre-judgment
        whatsoever as to whether, in the event, any of the procedural mechanisms in the
        US for the gathering of evidence upon which the Claimant relied will actually be
        permitted in this case.

           (iv)    City

  53.   The Tribunal must next determine the location in the US which will be the seat of
        the arbitration. In its letter dated 26 October 2012, the Claimant proposed Miami,
        New York City, Washington, D.C., San Francisco or Los Angeles, indicating a
        preference for New York and Miami. The Respondent had the opportunity to
        comment on each of these proposals in its letter of 2 November 2012. However,
        it largely restricted its observations to the proposal of a seat in New York.

  54.   In light of the submissions of the Parties, the Tribunal finds it reasonable to
        discard a New York seat. Indeed, from the decision of the United States Court of
        Appeals for the Second Circuit in Dynegy, it appears that the power of arbitral


                                                 13
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 15 of 23 PageID #: 1075




        tribunals seated in New York to compel evidence under Section 7 of the FAA is
        subject to restrictions.

  55.   Among the other proposals of the Claimant, the Tribunal believes that Miami,
        Florida is the most appropriate. According to the Claimant, “key evidence...is
        located within the State of Florida” (and hence the Claimant has already filed an
        application under Section 1782 before the United States District Court for the
        Southern District of Florida). Courts in Florida are considered to be supportive of
        international arbitration. Florida is an UNCITRAL Model Law jurisdiction and the
        legal framework applicable to international arbitrations is thus consistent with
        transnational standards. Further, in the absence of a decision of the United
        States Court of Appeals for the Eleventh Circuit, the decision in Festus lends
        credence to the view that United States District Courts within that Circuit may
        interpret Section 7 of the FAA to permit compulsion of evidence located in the
        United States for use in a US-seated arbitration without territorial or temporal
        limitations. Having carefully considered all options, the Tribunal concludes that
        the appropriate seat for this arbitration is Miami, Florida.




                                                14
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 16 of 23 PageID #: 1076




III.     SECTION 1782 REQUESTS


            1. The Respondent’s Position

   56.   In its letters of 5 October 2012, 9 November 2012, 27 November 2012 and
         26 February 2013 and at the Procedural Hearing, the Respondent made several
         requests concerning the Section 1782 documents. In sum, the Respondent
         requests the Tribunal to (i) grant the Respondent’s challenge to the admissibility
         of the Section 1782 documents; (ii) if the Section 1782 documents are found to
         be admissible, confirm that the Tribunal’s determination would not apply to any
         transcripts of witness testimony; (iii) confirm that further efforts by the Claimant to
         obtain evidence using Section 1782 should be pursued only under the
         supervision of the Tribunal; (iv) direct the Claimant to identify any Section 1782
         documents which are already in the record; and (v) strike those documents from
         the record.

   57.   According to the Respondent, the Claimant initiated US court proceedings to
         collect evidence from third parties ex parte, circumventing the document
         production process in the arbitration, and undermining the authority of the
         Tribunal to govern its own procedure. Tribunals, such as the one in Caratube8,
         have frowned on the use of such proceedings without authorization. Further, the
         IBA Rules on the Taking of Evidence in International Commercial Arbitration,
         2010 (“the IBA Rules”) make clear that a disputing party must obtain the
         authorization of a tribunal prior to seeking the assistance of a domestic court to
         obtain third party evidence. The Respondent argues that it is for the Tribunal to
         determine if the Claimant should be permitted to gather evidence by recourse to
         a domestic court.

   58.   The Respondent further asserts that the choice of a procedure other than that
         contained in the IBA Rules undermines the principles of fairness and equality of
         the Parties in a manner that is inconsistent with Article 15 of the UNCITRAL
         Rules. For example, and most importantly, the information collected by the
         Claimant apparently includes a transcript of a witness deposition. If such
         evidence were to be admitted, it would fundamentally prejudice the Respondent
         because the Respondent had no opportunity for cross-examination.

   59.   For the Respondent, the Claimant should bear the consequences of not following
         the relevant procedures for the collection of evidence in this arbitration. The
         Claimant submitted its alleged Notice of Arbitration on 4 October 2011. This
         Tribunal was constituted eight months later on 29 June 2012. Instead of waiting
         for the authorization from the Tribunal to seek documents pursuant to the

   8
    Caratube International Oil Company LLP v. Republic of Kazakhstan (ICSID Case No.
   ARB/08112) Procedural Order No.3, 26 May 2010.

                                                   15
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 17 of 23 PageID #: 1077




        relevant IBA Rules, the Claimant made applications for judicial assistance to the
        US courts on 14 November 2011 and 1 December 2011. During this period, the
        Respondent was still requesting that the Claimant enter into consultations. In
        these circumstances, “the information gathered by the Claimant pursuant to U.S.
        law should not be admitted into this arbitration.”

  60.   Finally, the Respondent contends that rejecting the Section 1782 documents will
        cause no prejudice to the Claimant. To the extent that the materials obtained by
        the Claimant consist of communications between the Ontario Provincial
        Government and third-party FIT Program applicants, all of the documents
        obtained pursuant to Section 1782 will be equally available through the document
        production process of this arbitration.

           2. The Claimant’s Position

  61.   In its letters of 19 November 2012 and 27 February 2013 and at the Procedural
        Hearing, the Claimant opposed the Respondent’s requests. According to the
        Claimant, the purpose of Section 1782 is to allow parties to international
        arbitrations to obtain evidence that may not be available otherwise. Canada’s
        Section 1782 Requests contradict the purpose of that provision. For the Claimant,
        “all relevant evidence is admissible, unless privilege or some other exception
        applies.” The Claimant also asserts that it would be appropriate for the
        Respondent to make submissions about the weight of the evidence after the
        evidence has been admitted, rather than before it is presented.

  62.   The Claimant further contends that the deposition evidence should be treated no
        differently than documentary evidence. Depositions provide relevant information
        regarding the dispute and any confidentiality concern can be addressed by
        application of the Tribunal's Confidentiality Order.

           3. Analysis

  63.   The principal submission of the Respondent is that the Tribunal should reject the
        Section 1782 documents, essentially because they have been procured without
        the authorization of the Tribunal through US court proceedings in which the
        Respondent was not involved. The Tribunal has sympathy with some of the
        Respondent’s concerns, but is unable to agree with the position as it has
        articulated it here.

  64.   First, it appears that at least some of the Claimant’s Section 1782 applications
        preceded the constitution of the Tribunal on 29 June 2012. For instance, on 14
        November 2011 and 1 December 2011, the Claimant filed Section 1782
        applications in California and Florida. Thus, the situation is different from the one



                                                 16
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 18 of 23 PageID #: 1078




        in Caratube, where the claimant resorted to a Section 1782 application after the
        tribunal’s constitution.

  65.   Second, the Tribunal does not believe that it should summarily reject – in
        advance of their filing – all the Section 1782 documents that the Claimant may
        one day submit, for the sole reason that they have been procured though court
        proceedings. Once the documents are before the Tribunal, the Respondent will
        be able to object to them on the basis of the IBA Rules on the Taking of Evidence
        or any other applicable rules of arbitral procedure. If Canada raises an objection,
        the Tribunal will then rule on the admissibility of the specific evidence at issue.

  66.   The same approach was adopted by the tribunal in Caratube. The tribunal did not
        pre-emptively reject all the documents that may later be introduced into the
        record on the ground that they had been obtained through Section 1782. Instead,
        the tribunal observed that “[s]hould Claimant, at a later stage of this arbitral
        procedure apply to admit any document produced in the Section 1782 procedure,
        this Tribunal will have to decide on such an application having regard to its
        obligation to accord procedural fairness to the Parties and particularly to
        Respondent's right to object and to reply to such a document.”

  67.   Thus, the Tribunal considers it premature to deny the admissibility of all future
        Section 1782 evidence by anticipation. Similarly, Section 1782 documents that
        may currently be in the record cannot be struck in a wholesale exercise. This
        said, the Respondent may not be able to identify the Section 1782 documents
        that have already been filed or will be filed in the future. Therefore, the
        responsibility for identifying the Section 1782 evidence must lie with the Claimant.
        As a consequence, the Claimant shall identify the Section 1782 evidence already
        filed by no later than 8 April 2013. In the future, the first cover page of any
        Section 1782 evidence filed in these proceedings must be labelled "Section 1782
        Evidence", or some variation thereof.

  68.   Finally, the Tribunal agrees with the Respondent’s request that further efforts by
        the Claimant to obtain evidence on Section 1782 be pursued exclusively under
        the supervision of the Tribunal (request (iii) ¶56 above). It notes that the Claimant
        has not raised any specific objection to this request. To the knowledge of the
        Tribunal, the Claimant has initiated four court proceedings in the US aiming at
        gathering evidence for use in this arbitration. The Tribunal is unaware of other
        proceedings. As a consequence, the Tribunal expects the Claimant to report on
        the status of all the proceedings initiated in the US to obtain evidence in this
        arbitration on a regular basis, the first time on 1 month from the date of this
        Order, and thereafter every 3 months and upon the occurrence of any significant




                                                 17
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 19 of 23 PageID #: 1079




        event in any of the proceedings, such as the issuance of a decision.9 In addition,
        if the Claimant wishes to initiate new proceedings for gathering evidence or to
        make new requests for further evidence in the existing proceedings, it shall seek
        the authorization of this Tribunal in advance.


IV.     CONTINUATION OF BIFURCATION

  69.   In their submissions of 3 December 2012 and 24 December 2012, both Parties
        expressed their views on bifurcation. In PO 2, the Tribunal bifurcated the
        proceedings between the Respondent’s Article 1120(1) objection on the one
        hand, and all other jurisdictional and merits objections on the other. However,
        while doing so, the Tribunal expressly reserved the possibility that upon the
        review of further pleadings, it may discontinue the bifurcation:

                  “However, [the Tribunal] cannot rule out that, after having reviewed
                  the Claimant's Answer on Jurisdiction (on compliance with Article
                  1120(1) NAFTA) due on 18 February 2013 and the Reply and
                  Rejoinder on the same issue, if any, it may find it preferable to re-
                  join the objection in issue to the merits.”

  70.   At the telephone conference of 28 February 2013, upon the Tribunal's request,
        the Parties made submissions on the continuation of the bifurcation and further
        procedural steps. The Claimant emphasized that its defense to the Respondent’s
        Article 1120(1) objection was closely linked with the merits of the case and
        indicated a preference for a second round of pleadings on jurisdiction. Given the
        factual nature of its submissions, such round would (so it was argued)
        necessarily have to be preceded by a document disclosure process. Further, a
        hearing on jurisdiction of approximately five days was said to be essential. In
        these circumstances, according to the Claimant, continuing with the bifurcation
        would be unnecessarily duplicative. The Claimant thus requested the Tribunal to
        discontinue the bifurcation.

  71.   On the other hand, the Respondent submitted that the bifurcation should
        continue. It argued that the facts relevant to determine the Respondent’s
        objection were distinct from those to be reviewed, if at all, at the merits stage.
        Even if the Tribunal assumed all the facts as alleged to be true, the Tribunal
        would still have to deny jurisdiction on the basis of Article 1120(1). In respect of
        the further procedure, the Respondent denied that any document disclosure was
        necessary at the present stage. It suggested that the Tribunal order another
        round of submissions on jurisdiction. If at all, a hearing on jurisdiction should not
        last more than one day.
  9
    Towards this end, in its letter of 3 December 2012, the Tribunal advised the Claimant to inform
  the Tribunal of any developments concerning the Section 1782 application filed by it in the
  United States District Court for the District of New Jersey.

                                                    18
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 20 of 23 PageID #: 1080




  72.   The Tribunal recalls that Article 1120(1) of the NAFTA provides that a disputing
        investor may submit a claim to arbitration "provided that six months have elapsed
        since the events giving rise to the claim". The Respondent submits that the
        Claimant has submitted claims arising from events and measures that occurred
        within this six-month period. As the Claimant has not complied with the six-month
        period provided in Article 1120(1), the Tribunal lacks jurisdiction. By contrast, in
        its Answer on Jurisdiction, the Claimant identifies the measures falling within the
        six-month period and alleges that these measures are “directly connected” with
        earlier events, which fall outside the six-month period.

  73.   Having now had the benefit of the Claimant’s Answer on Jurisdiction, it appears
        to the Tribunal that it may not be possible to rule on the application of Article
        1120(1) in the abstract, without substantially engaging in the facts of the dispute.
        The Tribunal will likely need to establish certain facts and the connections
        between these facts. Such an inquiry will best be conducted together with the
        merits phase, when the Tribunal will have the benefit of the entire record,
        including documents obtained through document production orders and witness
        evidence. It indeed anticipates at this stage that part of the facts, allegations,
        evidence, and arguments related to jurisdiction will overlap with the case on the
        merits.

  74.   Should the Tribunal find that it has jurisdiction, a bifurcated process would be
        unnecessarily duplicative. If, by contrast, the Article 1120(1) objection is upheld,
        the Tribunal would either have jurisdiction over part of the claims or it would have
        no jurisdiction at all. In this latter case, it is true that the procedure chosen would
        turn out not to have been the most efficient possible. However, as matters stand
        now, the discontinuation of the bifurcation appears on balance and considering all
        the circumstances and different possible outcomes to be the most advisable
        solution.

  75.   In addition, pursuant to PO 2, other jurisdictional objections (if any), will in any
        event be heard along with the merits. Moreover, should the Respondent’s
        jurisdictional objections succeed, the Tribunal may take steps to accommodate
        the Respondent’s costs.

  76.   Finally, the Tribunal has also considered the Respondent’s submission that even
        if the facts as stated by the Respondent are assumed to be true, the Tribunal
        would still have to deny jurisdiction on the basis of Article 1120(1). It has asked
        itself whether it could indeed rule on jurisdiction on assumed facts. It is, however,
        unable to do so. Unlike other types of preliminary ruling (e.g. a “strike out”), it
        cannot base its decision on jurisdiction on mere assumptions. A ruling on
        jurisdiction would be final and binding on the Parties and carry res judicata effect.
        The facts forming the basis of the Tribunal’s jurisdiction must be proven. If they
        are not, jurisdiction is not established. It would be needlessly problematic and


                                                  19
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 21 of 23 PageID #: 1081




        unfortunate if facts assumed to be true for purposes of jurisdiction, were at a later
        stage found to be contrary to the record.

  77.   For the foregoing reasons, the Tribunal will thus discontinue the bifurcation
        ordered in PO 2. The Respondent’s Article 1120(1) jurisdictional objection will
        therefore be joined to the merits from now on. Accordingly, the arbitration will
        follow the calendar established in PO 1 for proceedings joining jurisdiction and
        merits, the dates being deferred, as reflected in Annex A of this order. By the
        same token, the Tribunal denies the Claimant's request to amend the sequence
        of the procedural steps established in PO 1 for the scenario of joint proceedings.
        It sees no reason to depart from the sequence adopted in the previous calendar.

  78.   Annex A hereto is sent to the Parties in draft form. The time-limits and dates set
        out therein will become effective on 9 April 2013 unless either Party objects to a
        specific date (not to the sequence) no later than 8 April 2013, in which case the
        Tribunal may reconsider.

  79.   Having decided to adopt this approach, the Tribunal can dispense with
        considering the Claimant’s request of 22 February 2013 that it be permitted to file
        additional documents supporting its factual contentions in its Answer on
        Jurisdiction.

  80.   Finally, the Tribunal notes that it is not called on to make any observation on the
        Amended NextEra Protective Order. In its letter of 22 February 2013, the
        Claimant submitted that it is now “in a position to present evidence from NextEra
        to the Tribunal under the terms of the Tribunal’s [Confidentiality] Order.” The
        Tribunal therefore understands that neither the Tribunal nor the Respondent
        would be bound by the terms of the Amended NextEra Protective Order; and that
        the Claimant is not seeking any amendment of the Tribunal’s Confidentiality
        Order.


V.      ORDER


  81.   For the reasons set out above, the Tribunal:

          i.    Determines that the legal seat of the arbitration pursuant to Article 16(1)
                of the UNCITRAL Rules shall be Miami, Florida;

          ii.   Dismisses the Respondent’s challenge to the admissibility of all Section
                1782 documents, subject to later reconsideration of specific Section 1782
                evidence;




                                                 20
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 22 of 23 PageID #: 1082




        iii.   Orders the Claimant to identify any Section 1782 documents which are
               already in the record by no later than 8 April 2013;

        iv.    Orders the Claimant to identify any Section 1782 evidence to be filed later
               in these proceedings by marking the first page as "Section 1782
               Evidence", or some variation thereof;

         v.    Orders the Claimant to report on the status of the US court proceedings
               initiated to gather evidence for use in this arbitration on 29 April 2013 and
               thereafter every three months;

        vi.    Orders the Claimant to seek prior authorization from this Tribunal if it
               intends to initiate any new Section 1782 proceedings or make any new
               requests in the existing proceedings;

        vii.   Discontinues the bifurcation ordered in PO 2;

       viii.   Orders the Parties to follow the calendar set forth in Annex A to this
               Order, unless either Party objects to any specific date by 8 April 2013;

        ix.    Denies all other requests; and,

         x.    Reserves costs for subsequent determination.



  Date: 28 March 2013


                                  For the Arbitral Tribunal




                               ___________________________
                             Prof. Gabrielle Kaufmann-Kohler




                                                 21
Case 1:20-mc-00334-MN Document 17-4 Filed 12/07/20 Page 23 ofAnnex A to PO
                                                              23 PageID     3
                                                                        #: 1083

                                                                                Calendar
                          Procedural Order No. 3
                           28 March 2013


                                                                         Simultaneous Requests to
                           Document Production                              Produce Evidence
                                                                               17 April 2013

                      Claimant’s Memorial on Merits                     Simultaneous Production of
                            6 November 2013                                Evidence or Reasoned
                                                                                Objections
                                                                            (Redfern Schedules)
      Respondent’s Counter-Memorial on Merits & Reply on Jurisdiction          21 May 2013
                            6 February 2014                               Simultaneous Reply to
                                                                                objections
                                                                           (Redfern Schedules)
        Notification for Amicus and Non-Disputing Party Submissions           11 June 2013
                                6 March 2014
                                                                            Tribunal’s decision
                                                                                9 July 2013
           Claimant’s Reply on Merits & Rejoinder on Jurisdiction
                                8 April 2014                              Production of Evidence
                                                                               as Ordered
                                                                              6 August 2013
                     Respondent’s Rejoinder on Merits
                              10 June 2014


                Amici and Non-Disputing Party Submissions
                              24 June 2014


                    Parties’ Observations on the Above
                                22 July 2014


           Notice of Witnesses and Experts for Cross-Examination
                              21 August 2014


                        Pre-Hearing Conference Call
                       10 September 2014 17:00 CET


                                    Hearing
         (6 days; 5 and 6 being reserve) 27 October-1 November 2014


                        Possibly Post-Hearing Briefs



                                  Award
